Citation Nr: 1439235	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973, with one year of prior service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. In that decision, the RO denied the claim of service connection. 

This case was remanded in January 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

In the January 2014 Board remand, an adequate opinion regarding any diagnosed heart disability was requested. While the March 2014 VA opinion states that the Veteran does not have a diagnosis of coronary artery disease or ischemic heart disease, it does not address the etiology of the cardiac dysrhythmia ventricular ectopy (see February 2014 VA examination report). The etiology of all diagnosed heart disabilities should be discussed. There has not been compliance with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Return the file to the March 2014 VA examiner, or if necessary, to a new examiner. The examination report should reflect the claims file and a copy of this remand have been reviewed. 

If the examiner finds that the Veteran does not have any current heart disease, the examiner should state whether the diagnoses reported on the February 2014 examination were made in error or the diagnosed conditions have gone into remission.

The examiner should state whether any current cardiac disease; including cardiac dysrhythmia ventricular ectopy; is at least as likely as not related to active service, to include exposure to herbicides in service. The opinions should be supported by rationale that cites to accurate facts and medical science.  

2. If the benefits sought on appeal are not granted in full, a supplemental statement of the case should be issued and the appeal should be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 

